Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/20 has been entered.
Response to Amendment
This action is responsive to the amendments filed 10/2/20. As directed, Claims 1, 10, 15 have been amended, and claims 21-22 added. Thus claims 1-6, 8-10, 12-15, and 17-20 are presently pending in this application. Claims 1-9 were previously withdrawn, so claims 10, 12-15, and 17-22 are now examined on the merits.
Claim Interpretation
The claims 21-22 limitation “the laser frequency is between 12 hertz and 20 Hz” is interpreted as referring to the laser pulse repetition frequency and not to the frequency of the laser beam itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10, 12-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Causte et al. (US 8119948, hereinafter Causte) in view of Kottilingam et al. (US 20160175991, hereinafter Kottilingam), and further in view of Wescott et al. (US 2012/0132627 A1, hereinafter “Wescott,” newly cited).
Regarding Claim 10, Causte discloses a method for repairing a component (“method of retouching metal parts," see title), the method comprising:
providing the component (sector of turbomotor HP compressor straightener 1, Fig. 1; col 2, lines 28-29), the component having a base material having a damaged area (material defect 5, Figs. 1-2; col. 2, lines 32-33); and 
repairing the damaged area by advancing a wire material (col. 2, lines 48-57) into the damaged area while laser irradiating the wire material with a laser in a gas (oxidation-protection atmosphere 24, Fig, 2: col. 3, lines 25-28) delivered through a nozzle (22; Col. 3 lines23-27: “antioxidizing gas is piped from a gas source 21 to a diffusion nozzle 22,”) in a vicinity of the damaged area (24 envelops area 5, as shown in Fig. 2), wherein the laser irradiating the wire material includes modulated pulsing (see the abstract - “pulsed mode." See the modulated pulse in Fig. 3.) the laser through:
a warm up phase (see Fig. 3, as annotated below, part of section 41, which represents “the power rise time of the laser 41 See col. 3, lines 3-11)
during which an on-power of the laser (on-power as represented by the pulse and its duration, as shown in Fig. 3) is increased over time (see the rising laser power curve during rise 
a melt and bond phase (see Fig. 3, as annotated below) during which the wire material is melted (reading the reference throughout its entirety, it’s clearly implicit or expressly disclosed that the wire material is melted in this phase) and during which the on-power for the laser irradiating is less than the maximum target on-power for the laser irradiating (see “A" in annotated Figure 3 below), and
a stress releasing phase (see Fig. 3, as annotated below, part of section 42, which represents “the power fall time." See col. 3, lines 3-11. It is implicit that as the power decreases during the power fall time, cooling of the weld site occurs and therefore stress release is controlled, i.e. col. 3, lines 18-17 - “stresses must be relaxed.") during which the on-power of the laser is less than the on-power during the melt and bond phase (see “B” in the annotated Figure 3, below) wherein the laser irradiated wire material forms a weld material in the damaged area.


    PNG
    media_image1.png
    209
    496
    media_image1.png
    Greyscale



Fig. 3 Annotated Fig. 3 of Causte - it is noted that the claimed phases recited in claim 1 are not limited to only the portions outlined in annotated Fig. 3, above. The portions indicated in annotated Fig. 3 is an example, among others, that reads on claim 1.

Causte does not explicitly disclose that the gas that forms the oxidation-protection atmosphere 24 is an ‘”inert gas.” Causte discloses the overall pulse time being between 5 and 15 ms (Col. 3 lines 9-11), not between 55-85 ms; and Causte fails to disclose the peak power value.
Regarding the inert gas, Kottilingam discloses the use of inert gas (argon gas) for cleaning the surface of a superalloy (100) in a laser welding application for turbine components. See at least para. 0017, Moreover, the use of inert gases in a plethora of welding applications to prevent undesirable oxidation at a weld-site is well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Causte by applying the teachings of Kottilingam and/or what is already well-known in the art, to Causte, in order utilize a type of gas long-known to effectively prevent undesirable oxidation at a weld-site.
Regarding the laser irradiating having a total duration of 55-85 ms: Wescott teaches, in a method of adding material to an area of a component by laser irradiating a material with a laser (Pars. 0001-0002 and 0013), wherein the laser irradiating the material includes modulated pulsing the laser (Par. 0031), wherein the laser irradiating has a total duration of 50 ms (Table in Par. 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Causte by extending the pulse laser irradiating duration to 50 ms as taught by Wescott because extending the duration of laser irradiation allows a larger weld pool to be produced for a given laser power (Wescott prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding the peak power value: Wescott teaches a peak power value of the laser is 0.5 KW (table, Par. 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Causte by using a laser with a power of 0.5 kW as taught by Wescott because this amounts to a simple substitution of one laser (the 0.5 kW laser of Wescott) known in the art for another, with predictable results (0.5 kW lasers are well known in the art as being suitable for forming weld pools, as evidenced by Wescott). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding Claim 12, Causte in view of Kottilingam discloses the method of claim 10, as set forth above. Causte doesn’t specifically or explicitly disclose that the warm-up phase expends from 0.1 to 5 percent of a laser irradiating total duration, wherein the melt and bond phase expends from 4.9 percent to 30 percent of the laser irradiating total duration, and wherein the stress releasing phase expends from 85 percent to 95 percent of the laser irradiating total duration. However, it is the Examiner's position that these claimed ranges could have been determined through routine-experimentation to one of ordinary skill in the art before the effective filing date of the claimed invention. Per MPEP 2144.05, Section II A-B, optimum or workable ranges of variables are obvious such as long as modifying those variables are result-effective, and there would be a motivation to optimize those result-
Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 13, claim 13 is rejected by the same or substantially the same rationale as applied to claim 12, above.
Regarding Claim 14, the modified Causte discloses the method of claim 10, as set forth above, wherein the base material (i.e. "metal parts”) comprises a nickel-based alloy (NC22FeD superalloy; see col. 3, line 20 of Causte).
Causte doesn’t specifically or explicitly say that the wire material is selected from the group consisting of: MCrAlY, where M includes nickel (Ni) or cobalt (Co); cobalt nickel (CoNi); nickel cobalt (NiCo); chromium carbide (Cr3C2); or tungsten carbide (WC).
However, Kottilingam additionally disclose the use of wire based filler material that can be made from nickel cobalt (NiCo). See para. 0015 - “the material chemistry of weld filler metal 
Regarding Claim 15, claim 14 (including the limitations of claim 10) reads on claim 15, and thus claim 15 is rejected by the same or substantially the same rationale as applied in the rejection to claim 10, above.
Regarding Claim 17, claim 17 is rejected by the same or substantially the same rationale as applied to claim 12, above.
Regarding Claim 18, claim 18 is rejected by the same or substantially the same rationale as applied to claim 13, above.
Regarding Claim 19, claim 19 is rejected by the same or substantially the same rationale as applied to claim 14, above.
Regarding Claim 20, claim 20 is rejected by the same or substantially the same rationale as applied to claim 15, above.
Regarding Claims 21 and 22, Causte discloses the laser frequency is 8 Hz (Par. 0028). Additionally, Wescott teaches a laser frequency is 10 Hz (Par. 0033). Furthermore, Causte discloses that the laser frequency is a result-effective variable (affecting the “heating of the part,” Causte Par. 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Causte to have a frequency In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Response to Arguments
Applicant's arguments filed 10/2/20 have been fully considered but they are not persuasive. Applicant argues that the prior art references fails to disclose the claimed duration, power, and frequency. Examiner agrees that the prior art fails to explicitly disclose the claimed ranges, but finds that either the ranges are close and thus a prima facie case of obviousness exists, or in the case of new claims 21-22 that the art is close and that the frequency is a result-effective variable. The specification lists larger ranges than those claimed and thus does not allege that the claimed ranges are critical. If Applicant believes that the now-claimed ranges are critical, then it is suggested that evidence of such criticality be presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761